Citation Nr: 0507176	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  98-12 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for irritable throat 
due to undiagnosed illness.

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
neuropsychiatric condition, now claimed as depression, 
insomnia and psychiatric disorder.

3.  Entitlement to service connection for irritable bowel 
syndrome, claimed as diarrhea.

4.  Entitlement to an increased rating in excess of 10 
percent for service-connected cervical and upper back 
myositis, degenerative joint disease by x-rays, and painful 
motion.

5.  Entitlement to an increased rating in excess of 10 
percent for service-connected lumbar myositis with painful 
motion.

6.  Entitlement to a compensable rating for service-connected 
renal lithiasis.

7.  Entitlement to a compensable rating prior to August 2000, 
and an increased rating in excess of 10 percent thereafter, 
for service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  A Notice of Disagreement was received 
in April 1998 as to all seven issues.  A Statement of the 
Case was issued in May 1998.  A timely appeal was received in 
August 1998.  A hearing before a Decision Review Officer was 
scheduled for March 16, 1999, but the veteran cancelled it.  
Subsequently, in a rating decision issued on June 22, 2004, 
the RO granted an increased rating for allergic rhinitis from 
non-compensable to 10 percent, effective August 2000.  

The issues of entitlement to service connection for irritable 
throat and irritable bowel syndrome, whether new and material 
evidence has been received to reopen the claim for a 
neuropsychiatric condition (now claimed as depression, 
insomnia and psychiatric disorder), and entitlement to an 
increased rating for renal lithiasis are the subjects of the 
decision below.  The issues of entitlement to service 
connection for depression and increased ratings for cervical 
and upper back myositis, lumbar myositis, and allergic 
rhinitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The medical evidence does not show that the veteran has 
an undiagnosed illness manifested as an irritable throat, 
that he incurred an irritable throat condition during 
service, or that he currently has a disability manifested by 
an irritable throat.

3.  The veteran is currently diagnosed to have irritable 
bowel syndrome, which was diagnosed during his service and is 
related to his service.

4.  New and material evidence has been presented to reopen 
the veteran's claim for service connection for a 
neuropsychiatric condition, now claimed as depression, 
insomnia and psychiatric disorder.

5.  The veteran's service-connected renal lithiasis is not 
productive of either recurrent stone formation requiring diet 
therapy, drug therapy, or invasive or noninvasive procedures 
at least twice a year.

6.  The veteran's renal lithiasis is not productive of 
occasional attacks of colic, it is not infected and does not 
require catheter drainage.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection on either a 
direct basis or due to undiagnosed illness due to an 
irritable throat have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, and 3.317 (2004).

2.  The veteran's irritable bowel syndrome was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.159 and 3.303 (2004).

3.  The July 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2004).

4.  New and material evidence has been received and the 
veteran's claim for service connection for a neuropsychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

5.  The criteria for a compensable rating for renal lithiasis 
has not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 
4.14, 4.25, 4.40, 4.45, 4.115a, 4.115b, Diagnostic Codes 7508 
and 7509 (2004);


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The veteran's claims were filed in August 1995, before the 
enactment of the VCAA.  In July 2003, the RO sent notice to 
the veteran of information that was already received, the 
information VA is responsible to obtain, what evidence VA 
will make reasonable efforts to obtain, and how the veteran 
could help VA in processing his claims.  The Pelegrini II 
Court held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  18 
Vet. App. at 120-121.

The above-mentioned letter advised the veteran what 
information and evidence was needed to substantiate his 
claims.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Statement of the Case and 
Supplemental Statement of the Case also notified the veteran 
of the information and evidence needed to substantiate the 
claims. 

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to each letter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in July 2003 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in June 2004.  That SSOC also contained VA's 
regulation implementing the VCAA (38 C.F.R. § 3.159).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  He was given ample time to respond to each 
letter and he did so (e.g., subsequent to the July 2003 VCAA 
notice, the veteran submitted releases for private treatment 
records).  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran. 

The Board notes that the veteran has made a claim that 
conditions of irritable throat, depression, insomnia, 
psychiatric condition, and diarrhea are a result of his 
service in the Persian Gulf.  In accordance with VA 
procedures, the RO sent a development letter to the veteran 
in November 1996 referencing the criteria for service 
connecting an undiagnosed illness and detailing the types of 
medical and nonmedical evidence that may be submitted in 
support of his claims.  In addition, the RO obtained the 
veteran's service medical records and confirmed his active 
duty dates in the Southwest Asia theater of operations.

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records also are in the file.  The veteran has not 
indicated that he received any other treatment from VA.  The 
veteran has not identified any private treatment records 
related to his claims for service connection for irritable 
throat and irritable bowel syndrome, and for a compensable 
rating for renal lithiasis.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  These were 
provided.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  


II.  Analysis - Service Connection Claims for Irritable 
Throat and
 Irritable Bowel Syndrome 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
See also Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Service connection presupposes a diagnosis of a current 
disease.)  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Circ. 2001).  

However, with the enactment of the Persian Gulf War Veterans' 
Benefits Act, Title I of Public Law No. 103-446 (November 2, 
1994), section 1117 was added to Title 38 of the United 
States Code.  This statute authorizes VA to compensate any 
Persian Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

On December 27, 2001, the President signed the "Veterans 
Education and Benefits Expansion Act of 2001" (VEBEA), Pub. 
Law 107-103, 115 Stat. 976 (December 27, 2001).  Section 
202(a) of the Act amended 38 U.S.C.A. § 1117 to expand the 
definition of "qualifying chronic disability" (for service 
connection) to include not only a disability resulting from 
an undiagnosed illness as stated in prior law, but also any 
diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service connection 
under 38 U.S.C.A. § 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness"  that is defined by a cluster of signs or 
symptoms, such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome. 

38 C.F.R. § 3.317 has been amended to incorporate these 
changes, made retroactively effective to March 1, 2002.  See 
68 Fed.Reg. 34539-543 (June 10, 2003).  38 C.F.R. 
§ 3.317(a)(2)(ii) was added and defines the term "medically 
unexplained chronic multisymptom illness" to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It further 
states that "[c]hronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome as currently 
meeting this definition of "medically unexplained chronic 
multisymptom illness." 38 C.F.R. § 3.317(a)(2)(i)(B)(1) 
through (3).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that 
the Secretary determines (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome).  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are 
not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed.Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 
Fed.Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(3).  A disability is considered chronic 
if it has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended 
by 68 Fed.Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(4).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that, when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the veteran's claimed disorders regardless of his 
Persian Gulf service.  

Irritable Throat Due to Persian Gulf Service

The veteran is seeking service connection for irritated 
throat, which he claims was a result of his service in the 
Persian Gulf.  

As a threshold matter, the Board notes that the veteran's 
military records reflect that he served in the Southwest Asia 
theater of operations.  His DD 214 indicates that he was 
awarded both the Southwest Asia Service Medal with 3 Bronze 
Stars and the Saudi Arabia Kuwait Liberation Medal.  
Confirmation of the veteran's service shows that he served in 
the Persian Gulf from October 1990 to April 1991.  Therefore, 
the veteran had active military service in the Southwest Asia 
theater of operations during the Persian Gulf War and is a 
Person Gulf Veteran.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2004).

Review of the veteran's service medical records does not 
reveal any relevant complaints of or treatment for an 
irritated throat.  The only treatment received subsequent to 
the veteran's Persian Gulf service where he complained of a 
sore throat was at a sick call on June 7, 1991 when he also 
complained of a runny nose, itchy eyes and a cough.  The 
assessment was congestion and rhinitis.  At his March 1992 
separation examination the veteran's mouth and throat were 
reported to be normal.  There is therefore no evidence of an 
undiagnosed illness manifested by an irritable throat during 
the veteran's active service.  

Review of VA treatment records show that the veteran was 
first treated with complaints of a sore throat in November 
1993.  The Board notes that these treatment records are 
handwritten and it is extremely difficult to determine the 
examiner's findings.  In November 1993, the veteran was 
examined in the ENT (Ear, Nose and Throat) Clinic with 
complaints of a sore throat and was assessed to have allergic 
pharyngitis.  A follow up visit in May 1994 also shows 
complaints of a sore throat.  Subsequent visits to the ENT 
Clinic in July 1994, November 1994, May 1995 and March 1996, 
however, show complaints of nasal obstruction, sneezing, and 
nasal stuffiness.  

The veteran was provided with a VA mouth and throat exam in 
September 1996.  At the examination, the veteran complained 
of a sore throat, always inflamed, and that his mouth and 
lips were also always inflamed.  Physical examination, 
however, revealed the oral cavity, the pharynx, the 
nasopharynx, the hypopharynx, the piriform fossa, and the 
larynx to be normal.  There was no lesion observed.  The 
examiner's conclusion was that this was a normal exam.  

Despite the evidence of two isolated visits with complaints 
of sore throat, all other medical evidence shows that the 
veteran suffers from nasal problems, which symptoms may 
include sore throat.  The medical evidence, therefore, lacks 
the chronic symptomatology necessary for consideration as an 
undiagnosed illness.  Although signs or symptoms involving 
the upper respiratory system may be manifestations of an 
undiagnosed illness, compensation will be paid only for a 
qualifying chronic disability.  38 C.F.R. § 3.17(a)(1) and 
(b)(8).  In order to be considered chronic, a disability has 
to have existed for six months or more or has to exhibit 
intermittent episodes of improvement and worsening over a 
six-month period.  38 C.F.R. § 3.71(a)(4).  The medical 
evidence does not show that the veteran had an undiagnosed 
illness manifested by an irritable throat for six months or 
more.  Therefore, the veteran's claimed irritable throat 
condition does not meet the definition of a qualifying 
chronic disability.  In addition, the March 1993 treatment 
note attributes the veteran's sore throat to allergies, which 
is a known clinical diagnosis.  The preponderance of the 
evidence is against the veteran and the Board finds that he 
is not entitled to service connection for irritable throat 
under 38 C.F.R. § 3.317.  

The Board must also consider whether the veteran is entitled 
to service connection on a direct basis for irritable throat.  
Review of service medical records reveal only complaints of a 
sore throat when assessed with either cold/viral syndrome or 
sinusitis/rhinitis.  Separation exam in March 1992 reports 
mouth and throat as normal.  As discussed above, subsequent 
to service, the veteran was diagnosed with allergic 
pharyngitis in March 1993, but there is no evidence of 
continuing symptomatology of a continued irritated throat 
alone.  Subsequent VA ENT treatment records show treatment 
for nasal congestion, stuffiness and sneezing.  VA 
examination in December 1996 of the mouth and throat was 
normal.  The Board finds, therefore, that the preponderance 
of the evidence is against finding that the veteran incurred 
an irritable throat condition in service and that he 
currently has any disability related to his claimed irritable 
throat condition.  The veteran has not alleged any current 
treatment for an irritable throat.  The preponderance of the 
evidence being against the veteran, he is not entitled to the 
benefit of the doubt, and his appeal is denied.

Irritable Bowel Syndrome

The service medical records show that in June 1991 the 
veteran reported to sick call in mild to moderate distress 
with complaints of right lower quadrant pain that was sharp 
and severe, problems with bending, and right lower quadrant 
tenderness.  The impression was a possible appendicitis and 
he was sent to the hospital.  He was hospitalized for a week 
and diagnosed to have irritable bowel syndrome.  

VA treatment records show that in 1995 the veteran was seen 
in the Nutrition Clinic for obesity and high cholesterol.  At 
two visits, the veteran referred to problems with diarrhea 
and was encouraged to see a doctor for these problems.  In 
November 1995 and December 1996, the veteran underwent VA 
examinations.  Both examiners diagnosed the veteran to have 
irritable bowel syndrome.  

Considering the above evidence and giving the benefit of the 
doubt to the veteran, the Board finds that the veteran's 
irritable bowel syndrome was incurred in service.  He was 
diagnosed to have irritable bowel syndrome in June 1991, 
while still in the service, and he is currently diagnosed to 
have irritable bowel syndrome.  Service connection for 
irritable bowel syndrome is, therefore, granted.


III.  Analysis - New and Material Evidence for Reopening 
Claim for Neuropsychiatric Disorder

A review of the record reveals that the veteran previously 
filed a claim for a neuropsychiatric condition, which was 
denied by a July 1993 rating decision.  The veteran did not 
file a Notice of Disagreement with this rating decision 
within one-year, it is therefore final.  38 U.S.C.A. 
§ 7105(b), (c); 38 C.F.R. § 3.160(d), 20.201, 20.302.  The 
veteran filed a claim in August 1995 for service connection 
for depression, insomnia and a psychiatric disorder, which 
was denied in a March 1998 rating decision.  The March 1998 
rating decision did not, however, address whether new and 
material evidence had been received in order to reopen the 
veteran's claim for service connection for a neuropsychiatric 
condition.  Rather, the Regional Office (RO) denied service 
connection stating that insomnia and psychiatric disorder 
were the result of a known clinical diagnosis of depression, 
which neither occurred in nor was caused by service.  
Regardless of the RO's actions, the Board must itself 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the veteran 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to July 1993 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

In July 1993, the RO denied the veteran's claim for service 
connection because the evidence failed to show that the 
veteran was treated during military service for complaints or 
treatment related to a chronic neuropsychiatric disorder and 
a VA examination failed to show any mental disorder.  The 
Board first notes that, although the veteran's service 
medical records do not show treatment for a "chronic 
neuropsychiatric disorder," there are two references to the 
veteran having depression, including a notation on his March 
1992 separation examination.  Second, the veteran underwent 
VA psychiatric and psychological examinations in December 
1996 and January 1997, respectively.  As a result, the 
veteran was diagnosed to have depression, not otherwise 
specified.  

The Board finds that this evidence is new and material and 
must be considered to fairly adjudicate the veteran's claim 
for service connection.  Therefore, the veteran's claim is 
reopened, and, to this extent, his appeal is granted.  For 
the reasons discussed below, the issue of entitlement to 
service connection is remanded.


IV.  Analysis - Increased Rating for Service-Connected Renal 
Lithiasis

Disability ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from a service-connected disorder in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Separate diagnostic 
codes identify the various disabilities.  Id.  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  

The veteran was granted service connection for renal 
lithiasis in July 1993, but it was evaluated as 
noncompensable because the veteran was asymptomatic.  A 
review of the VA treatment records in the file shows no 
treatment for or complaints about this service-connected 
disability.  The veteran has not made any claim that he has 
sought recent treatment for this disability.

The veteran underwent VA examinations related to this 
disability in November 1995, August 2000 and August 2003.  In 
November 1995, he had both a nephrolithiasis exam and a 
nephrological exam.  At the nephrolithiasis examination, the 
veteran reported having colicky pain following the initial 
episode in 1990 but the examiner noted that no stone has been 
passed since and the intravenous pyelograms since then have 
been negative.  Renal function was normal except for 
microhematuria, of which the exact nature was unknown.  The 
examiner also noted that more recently the veteran had 
abdominal colics associated with diarrhea, classically 
suggestive of irritable bowel syndrome, and that this 
definitely clouded differential diagnosis with renal colic 
pain.  The examiner's diagnosis was left ureterolithiasis 
with calcium stones since 1990 and microscopic hematuria of 
unclear nature.  At the nephrological examination, an 
intravenous pyelogram was normal, but a urinalysis showed red 
blood cells of 50 to 100.  The diagnosis was renal stones by 
history, gross painful hematuria, chronic microhematuria and 
status post varicocelectomy.  Despite the findings of gross 
painful hematuria and chronic microhematuria in 1995, the 
August 2000 and August 2003 VA examinations both found no 
hematuria or microhematuria was present.  The August 2003 
examination report specifically states that although 
microhematuria was found on a urinalysis performed in March 
1998, three different urinalysis after that have been 
negative.

The veteran's renal lithiasis is evaluated under Diagnostic 
Code 7508, Nephrolithiasis.  Nephrolithiasis (kidney stone) 
is rated as hydronephrosis, except for recurrent stone 
formation requiring one or more of the following: diet 
therapy, drug therapy, or invasive or noninvasive procedures 
more than twice yearly.  A showing of nephrolithiasis by such 
treatments warrants a 30 percent rating.  38 C.F.R.  § 
4.115b, Diagnostic Code 7508 (2003).  The medical evidence of 
record does not demonstrate nor satisfy any criterion of 
entitlement to a 30 percent rating under Diagnostic Code 7508 
at any time during the time under review in this appeal.

Hydronephrosis is rated 10 percent disabling for only an 
occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 percent rating requires frequent 
attacks of colic, requiring catheter drainage.  A 30 percent 
rating requires frequent attacks of colic with infection  
(pyonephrosis), kidney function impaired.  Severe 
hydronephrosis is rated as renal dysfunction.  38 C.F.R.  § 
4.115b, Diagnostic Code 7509.  

Based upon the medical evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's service-connected renal lithiasis has 
increased in severity, and thus it does not warrant a 
compensable rating.  A compensable rating of 10 percent is 
warranted for occasional attacks of colic, not infected and 
not requiring catheter draining.  The medical records in the 
file are void of any evidence of colic attacks since the 
veteran's separation from service.  The most recent medical 
evidence does not show any objective findings of hematuria, 
microhematuria, or any current symptoms of renal lithiasis.  

The veteran is not entitled to evaluation under any other 
diagnostic code as the medical evidence does not show that he 
had any renal dysfunction, voiding dysfunction, urinary 
frequency, obstructed voiding, or urinary tract infections.


ORDER

1.  Entitlement to service connection for irritable throat 
due to undiagnosed illness is denied.

2.  New and material evidence having been presented, the 
veteran's claim for service connection for a neuropsychiatric 
condition is reopened and, to that extent only, the appeal is 
granted.

3.  Entitlement to service connection for irritable bowel 
syndrome is granted.
  
4.  Entitlement to a compensable rating for service-connected 
renal lithiasis is denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim for service 
connection for a neuropsychiatric disorder, and his claims 
for increased ratings for cervical and upper back myositis, 
lumbar myositis, and allergic rhinitis.  Although the 
additional delay is regrettable, it is necessary to ensure 
that there is a complete record upon which to decide the 
veteran's claims so that he is afforded every possible 
consideration.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  

Pursuant to 38 C.F.R. § 3.159, VA has a duty to assist a 
claimant by obtaining evidence identified by the claimant 
necessary to substantiate his claims, including making 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governmental sources, private medical 
care providers, current or former employers, and other non-
Federal governmental sources.  38 C.F.R. § 3.159(c)(1) and 
(2).  Such reasonable efforts will generally consist of an 
initial request for the records and, if the records are not 
received, a follow-up request, unless a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  38 C.F.R. § 3.159(c)(2).  

In the present case, the veteran identified two private 
doctors from whom he received treatment for his neck, back 
and allergies and submitted a release form for each.  The 
first letter sent to the veteran's allergy doctor was 
returned due to an insufficient address, and another letter 
was sent.  After no response, a third letter was sent.  No 
response was received from this doctor.  Despite that, the RO 
failed to advise the veteran that it had received no response 
to its requests, and that he had the right to obtain the 
medical records and submit them to VA himself.  The listing 
in the June 2004 Supplemental Statement of the Case of the 
development letters is insufficient notice to the veteran.

As for the other doctor who treated the veteran for his neck 
and back conditions, only one letter was sent requesting the 
relevant medical evidence.  No response was received and no 
follow-up request was made.  In addition, the veteran has not 
been properly notified that the doctor has not responded to 
the request for treatment records and notified of his right 
to obtain and submit these records himself.  The Board, thus, 
finds that additional assistance is needed to comply with 
VA's duty to assist the veteran in supporting his claims for 
increased ratings for his neck, back and rhinitis 
disabilities.  

In addition, the Board concludes further efforts must be made 
to obtain possibly relevant VA treatment records.  The last 
VA treatment records in the file are from June 1996.  The 
Board notes that the veteran's claims have been active since 
August 1995, and that from August 2000 to July 2003 no 
activity occurred on the veteran's claims.  Despite this long 
time span between the last VA treatment records received and 
July 2003, it does not appear that the RO made an attempt to 
obtain subsequent VA treatment records.  Treatment records 
subsequent to June 1996 may be highly probative to the 
veteran's claims for increased ratings.  In addition, VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the RO 
should seek to obtain the veteran's VA treatment records from 
July 1996 to the present.

Finally, the Board concludes that the veteran should be 
granted new VA examinations after the above-development has 
taken place.  With regard to the veteran's service connection 
claim for a neuropsychiatric disorder, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In the present case, the Board notes that the 
veteran's service medical records indicate that the veteran 
had complaints of depression (see December 18, 1991 sick call 
and the March 19, 1992 separation examination).  The veteran 
was diagnosed to have depression as a result of psychiatric 
and psychological VA examinations conducted in December 1996 
and January 1997, respectively.  The psychiatric examiner, 
however, only opined whether the veteran's psychiatric 
symptoms are related to his Persian Gulf experience based 
upon the request from the RO that limited review specifically 
to the veteran's Persian Gulf service.  The Board finds this 
examination to be inadequate to determine whether the veteran 
incurred a neuropsychiatric disorder in service.  If the 
veteran is not entitled to service connection for a 
neuropsychiatric disorder based upon his Persian Gulf 
service, VA is still required to consider whether he is 
entitled to service connection on a direct basis.  A new VA 
examination is, therefore, needed to address whether the 
veteran's currently diagnosed depression was incurred during 
his military service.

With regard to his claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See 38 C.F.R. § 3.327(a).  The last formal VA 
examinations to address the veteran's service-connected neck, 
back and sinus disorders were conducted in August 2003.  The 
Board finds that these examinations were based upon an 
insufficient record because, as discussed above, the RO 
failed to obtain private treatment records identified by the 
veteran and VA treatment records that may exist.  New VA 
examinations are in order to ascertain the current condition 
of the veteran's neck, back and sinus disorders based upon a 
complete record.  

The veteran is hereby advised that it is incumbent upon him 
to submit to VA examinations if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim(s) will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that 
he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  With any necessary authorization from 
the veteran, the RO should again request 
copies of the veteran's treatment records 
from Dr. Fernando Lopez-Malpica and Dr. 
Fidel Estrada Collazo.  The RO should 
specify that copies of the actual 
treatment records, as opposed to 
summaries, are needed.  If these records 
are thereafter not obtained, then the RO 
should notify the veteran, and inform him 
that he could obtain these records 
himself and submit them to the RO.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  

3.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in San Juan, Puerto Rico for 
treatment for complaints related to 
depression, insomnia, neck, back, 
sinuses, or allergies from July 1996 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility should provide a negative 
response if records are not available.

4.  When the above development relating 
to the veteran's claim for service 
connection for a neuropsychiatric 
disorder has been accomplished, the 
veteran should be scheduled for a VA 
psychiatric examination.  The claims file 
should be provided to the examiner for 
review in conjunction with the 
examination.

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran currently suffers from a 
psychiatric disorder, including 
depression, and, if so, is it is at least 
as likely as not (i.e., at least a 50 
percent probability) that any current 
psychiatric disorder was incurred during 
service, and particularly, whether it is 
related to the complaints of depression 
noted in the veteran's service medical 
records (i.e., December 18, 1991 sick 
call and March 19, 1992 Report of 
Physical Examination for separation 
purposes).

5.  When the above development relating 
to the veteran's claims for increased 
ratings for his service-connected neck, 
back and sinus disorders has been 
accomplished, the veteran should be 
scheduled for the appropriate VA 
examinations.  The claims file should be 
provided to the examiners for review in 
conjunction with the examinations.  The 
examiners should indicate in their 
reports that the claims file was 
reviewed, and provide a complete 
rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
current severity of the veteran's 
service-connected disorders at issue.  
With regard to the veteran's neck and 
back disorders, the examiner should 
determine the limitation of motion of the 
veteran's cervical and lumbar spines, 
including the degree that range of motion 
is affected by factors such as pain, 
stiffness, or aching.  As for the 
veteran's sinus disorder, the examiner 
should specify whether polyps are 
present, and, if not, the extent of any 
obstruction of the nasal passages.  

6.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the RO should readjudicate 
the claims.  If such action does not 
resolve the claims, a supplemental 
statement of the case (SSOC) should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be 
returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


